1
2
3
4
5
6
7
8                      UNITED STATES DISTRICT COURT
9                     CENTRAL DISTRICT OF CALIFORNIA
10
11    MARICELA ALVAREZ,               Case No. 8:18-cv-00965-AG-DFM
12                   Plaintiff,       HONORABLE ANDREW J.
                                      GUILFORD STANDING
13           v.                       PROTECTIVE ORDER
14    ESTERLINE TECHNOLOGIES          [Discovery Document: Referred to
      CORPORATION, a California       Magistrate Judge Douglas F.
15    Corporation; and DOES 1-50,     McCormick]
      inclusive,
16
                     Defendants.
17
18
     ////
19
20   /////
21
22
23
24
25
26
27
28
                                    -1-
                                          STANDING [PROPOSED] PROTECTIVE ORDER
                                                                      141916662.1
1    1.    PURPOSE AND LIMITS OF THIS ORDER
2          Discovery in this action is likely to involve confidential, proprietary, or
3    private information requiring special protection from public disclosure and from
4    use for any purpose other than this litigation. Thus, the Court enters this Protective
5    Order. This Order does not confer blanket protections on all disclosures or
6    responses to discovery, and the protection it gives from public disclosure and use
7    extends only to the specific material entitled to confidential treatment under the
8    applicable legal principles. This Order does not automatically authorize the filing
9    under seal of material designated under this Order. Instead, the parties must comply
10   with L.R. 79-5.1 if they seek to file anything under seal. This Order does not
11   govern the use at trial of material designated under this Order.
12
     2.    DESIGNATING PROTECTED MATERIAL
13
           2.1    Over-Designation Prohibited. Any party or non-party who designates
14
     information or items for protection under this Order as “CONFIDENTIAL,”
15
     “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY,” or “HIGHLY
16
     CONFIDENTIAL – SOURCE CODE” (a “designator”) must only designate
17
     specific material that qualifies under the appropriate standards. To the extent
18
     practicable, only those parts of documents, items, or oral or written
19
     communications that require protection shall be designated. Designations with a
20
     higher confidentiality level when a lower level would suffice are prohibited. Mass,
21
     indiscriminate, or routinized designations are prohibited. Unjustified designations
22
     expose the designator to sanctions, including the Court’s striking all confidentiality
23
     designations made by that designator. Designation under this Order is allowed only
24
     if the designation is necessary to protect material that, if disclosed to persons not
25
     authorized to view it, would cause competitive or other recognized harm. Material
26
     may not be designated if it has been made public, or if designation is otherwise
27
     unnecessary to protect a secrecy interest. If a designator learns that information or
28
                                                -2-
                                                      STANDING [PROPOSED] PROTECTIVE ORDER
                                                                                       141916662.1
1    items that it designated for protection do not qualify for protection at all or do not
2    qualify for the level of protection initially asserted, that designator must promptly
3    notify all parties that it is withdrawing the mistaken designation.
4          2.2    Manner and Timing of Designations. Designation under this Order
5    requires the designator to affix the applicable legend (“CONFIDENTIAL,”
6    “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY,” or “HIGHLY
7    CONFIDENTIAL – SOURCE CODE”) to each page that contains protected
8    material. For testimony given in deposition or other proceeding, the designator shall
9    specify all protected testimony and the level of protection being asserted. It may
10   make that designation during the deposition or proceeding, or may invoke, on the
11   record or by written notice to all parties on or before the next business day, a right
12   to have up to 21 days from the deposition or proceeding to make its designation.
13
                  2.2.1 A party or non-party that makes original documents or materials
14
     available for inspection need not designate them for protection until after the
15
     inspecting party has identified which material it would like copied and produced.
16
     During the inspection and before the designation, all material shall be treated as
17
     HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY. After the inspecting
18
     party has identified the documents it wants copied and produced, the producing
19
     party must designate the documents, or portions thereof, that qualify for protection
20
     under this Order.
21
                  2.2.2 Parties shall give advance notice if they expect a deposition or
22
     other proceeding to include designated material so that the other parties can ensure
23
     that only authorized individuals are present at those proceedings when such
24
     material is disclosed or used. The use of a document as an exhibit at a deposition
25
     shall not in any way affect its designation. Transcripts containing designated
26
     material shall have a legend on the title page noting the presence of designated
27
     material, and the title page shall be followed by a list of all pages (including line
28
                                                 -3-
                                                       STANDING [PROPOSED] PROTECTIVE ORDER
                                                                                       141916662.1
1    numbers as appropriate) that have been designated, and the level of protection being
2    asserted. The designator shall inform the court reporter of these requirements. Any
3    transcript that is prepared before the expiration of the 21-day period for designation
4    shall be treated during that period as if it had been designated HIGHLY
5    CONFIDENTIAL – ATTORNEY EYES ONLY unless otherwise agreed. After the
6    expiration of the 21-day period, the transcript shall be treated only as actually
7    designated.
8                  2.3 Inadvertent Failures to Designate. An inadvertent failure to
9    designate does not, standing alone, waive protection under this Order. Upon timely
10   assertion or correction of a designation, all recipients must make reasonable efforts
11   to ensure that the material is treated according to this Order.
12   3.    CHALLENGING CONFIDENTIALITY DESIGNATIONS|
13         All challenges to confidentiality designations shall proceed under L.R. 37-1
14   through L.R. 37-4.
15   4.    ACCESS TO DESIGNATED MATERIAL
16         4.1     Basic Principles. A receiving party may use designated material only
17   for this litigation. Designated material may be disclosed only to the categories of
18   persons and under the conditions described in this Order.
19         4.2     Disclosure of CONFIDENTIAL Material Without Further
20   Approval. Unless otherwise ordered by the Court or permitted in writing by the
21   designator, a receiving party may disclose any material designated
22   CONFIDENTIAL only to:
23                 4.2.1 The receiving party’s outside counsel of record in this action and
24   employees of outside counsel of record to whom disclosure is reasonably necessary;
25                 4.2.2 The officers, directors, and employees of the receiving party to
26   whom disclosure is reasonably necessary, and who have signed the Agreement to
27   Be Bound (Exhibit A);
28
                                                -4-
                                                      STANDING [PROPOSED] PROTECTIVE ORDER
                                                                                     141916662.1
1                4.2.3 Experts retained by the receiving party’s outside counsel of
2    record to whom disclosure is reasonably necessary, and who have signed the
3    Agreement to Be Bound (Exhibit A);
4                4.2.4 The Court and its personnel;
5                4.2.5 Outside court reporters and their staff, professional jury or trial
6    consultants, and professional vendors to whom disclosure is reasonably necessary,
7    and who have signed the Agreement to Be Bound (Exhibit A);
8                4.2.6 During their depositions, witnesses in the action to whom
9    disclosure is reasonably necessary and who have signed the Agreement to Be
10   Bound (Exhibit A); and
11               4.2.7 The author or recipient of a document containing the material, or
12   a custodian or other person who otherwise possessed or knew the information.
13         4.3   Disclosure of HIGHLY CONFIDENTIAL – ATTORNEY EYES
14   ONLY and HIGHLY CONFIDENTIAL – SOURCE CODE Material Without
15   Further Approval. Unless permitted in writing by the designator, a receiving party
16   may disclose material designated HIGHLY CONFIDENTIAL – ATTORNEY
17   EYES ONLY or HIGHLY CONFIDENTIAL – SOURCE CODE without further
18   approval only to:
19               4.3.1 The receiving party’s outside counsel of record in this action and
20   employees of outside counsel of record to whom it is reasonably necessary to
21   disclose the information;
22               4.3.2 The Court and its personnel;
23               4.3.3 Outside court reporters and their staff, professional jury or trial
24   consultants, and professional vendors to whom disclosure is reasonably necessary,
25   and who have signed the Agreement to Be Bound (Exhibit A); and
26               4.3.4 The author or recipient of a document containing the material, or
27   a custodian or other person who otherwise possessed or knew the information.
28
                                               -5-
                                                      STANDING [PROPOSED] PROTECTIVE ORDER
                                                                                     141916662.1
1          4.4    Procedures for Approving or Objecting to Disclosure of HIGHLY
2    CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY
3    CONFIDENTIAL – SOURCE CODE Material to In-House Counsel or
4    Experts. Unless agreed to in writing by the designator:
5                 4.4.1 A party seeking to disclose to in-house counsel any material
6    designated HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY must first
7    make a written request to the designator providing the full name of the in-house
8    counsel, the city and state of such counsel’s residence, and such counsel’s current
9    and reasonably foreseeable future primary job duties and responsibilities in
10   sufficient detail to determine present or potential involvement in any competitive
11   decision-making. In-house counsel are not authorized to receive material designated
12   HIGHLY CONFIDENTIAL – SOURCE CODE.
13                4.4.2 A party seeking to disclose to an expert retained by outside
14   counsel of record any information or item that has been designated HIGHLY
15   CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL –
16   SOURCE CODE must first make a written request to the designator that (1)
17   identifies the general categories of HIGHLY CONFIDENTIAL – ATTORNEY
18   EYES ONLY or HIGHLY CONFIDENTIAL – SOURCE CODE information that
19   the receiving party seeks permission to disclose to the expert, (2) sets forth the full
20   name of the expert and the city and state of his or her primary residence, (3)
21   attaches a copy of the expert’s current resume, (4) identifies the expert’s current
22   employer(s), (5) identifies each person or entity from whom the expert has received
23   compensation or funding for work in his or her areas of expertise (including in
24   connection with litigation) in the past five years, and (6) identifies (by name and
25   number of the case, filing date, and location of court) any litigation where the
26   expert has offered expert testimony, including by declaration, report, or testimony
27   at deposition or trial, in the past five years. If the expert believes any of this
28   information at (4) - (6) is subject to a confidentiality obligation to a third party, then
                                                  -6-
                                                        STANDING [PROPOSED] PROTECTIVE ORDER
                                                                                          141916662.1
1    the expert should provide whatever information the expert believes can be disclosed
2    without violating any confidentiality agreements, and the party seeking to disclose
3    the information to the expert shall be available to meet and confer with the
4    designator regarding any such confidentiality obligations.
5                 4.4.3 A party that makes a request and provides the information
6    specified in paragraphs 4.4.1 or 4.4.2 may disclose the designated material to the
7    identified in-house counsel or expert unless, within seven days of delivering the
8    request, the party receives a written objection from the designator providing
9    detailed grounds for the objection.
10                4.4.4 All challenges to objections from the designator shall proceed
11   under L.R. 37-1 through L.R. 37-4.
12   5.    SOURCE CODE
13         5.1    Designation of Source Code. If production of source code is
14   necessary, a party may designate it as HIGHLY CONFIDENTIAL – SOURCE
15   CODE if it is, or includes, confidential, proprietary, or trade secret source code.
16         5.2    Location and Supervision of Inspection. Any HIGHLY
17   CONFIDENTIAL – SOURCE CODE produced in discovery shall be made
18   available for inspection, in a format allowing it to be reasonably reviewed and
19   searched, during normal business hours or at other mutually agreeable times, at an
20   office of the designating party’s counsel or another mutually agreeable location.
21   The source code shall be made available for inspection on a secured computer in a
22   secured room, and the inspecting party shall not copy, remove, or otherwise transfer
23   any portion of the source code onto any recordable media or recordable device. The
24   designator may visually monitor the activities of the inspecting party’s
25   representatives during any source code review, but only to ensure that there is no
26   unauthorized recording, copying, or transmission of the source code.
27
28
                                                -7-
                                                      STANDING [PROPOSED] PROTECTIVE ORDER
                                                                                     141916662.1
1          5.3    Paper Copies of Source Code Excerpts. The inspecting party may
2    request paper copies of limited portions of source code that are reasonably
3    necessary for the preparation of court filings, pleadings, expert reports, other
4    papers, or for deposition or trial. The designator shall provide all such source code
5    in paper form, including Bates numbers and the label “HIGHLY CONFIDENTIAL
6    – SOURCE CODE.”
7          5.4    Access Record. The inspecting party shall maintain a record of any
8    individual who has inspected any portion of the source code in electronic or paper
9    form, and shall maintain all paper copies of any printed portions of the source code
10   in a secured, locked area. The inspecting party shall not convert any of the
11   information contained in the paper copies into any electronic format other than for
12   the preparation of a pleading, exhibit, expert report, discovery document, deposition
13   transcript, or other Court document. Any paper copies used during a deposition
14   shall be retrieved at the end of each day and must not be left with a court reporter or
15   any other unauthorized individual.
16   6.    PROSECUTION BAR
17         Absent written consent from the designator, any individual who receives
18   access to HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY
19   CONFIDENTIAL – SOURCE CODE information shall not be involved in the
20   prosecution of patents or patent applications concerning the field of the invention of
21   the patents-in-suit for the receiving party or its acquirer, successor, predecessor, or
22   other affiliate during the pendency of this action and for one year after its
23   conclusion, including any appeals. “Prosecution” means drafting, amending,
24   advising on the content of, or otherwise affecting the scope or content of patent
25   claims or specifications. These prohibitions shall not preclude counsel from
26   participating in reexamination or inter partes review proceedings to challenge or
27   defend the validity of any patent, but counsel may not participate in the drafting of
28   amended claims in any such proceedings.
                                                -8-
                                                      STANDING [PROPOSED] PROTECTIVE ORDER
                                                                                        141916662.1
1    7.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
2    PRODUCED IN OTHER LITIGATION
3          7.1    Subpoenas and Court Orders. This Order in no way excuses non-
4    compliance with a lawful subpoena or court order. The purpose of the duties
5    described in this section is to alert the interested parties to the existence of this
6    Order and to give the designator an opportunity to protect its confidentiality
7    interests in the court where the subpoena or order issued.
8          7.2    Notification Requirement. If a party is served with a subpoena or a
9    court order issued in other litigation that compels disclosure of any information or
10   items designated in this action as CONFIDENTIAL, HIGHLY CONFIDENTIAL –
11   ATTORNEY EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE,
12   that party must:
13                7.2.1 Promptly notify the designator in writing. Such notification shall
14   include a copy of the subpoena or court order;
15                7.2.2 Promptly notify in writing the party who caused the subpoena or
16   order to issue in the other litigation that some or all of the material covered by the
17   subpoena or order is subject to this Order. Such notification shall include a copy of
18   this Order; and
19                7.2.3 Cooperate with all reasonable procedures sought by the
20   designator whose material may be affected.
21
           7.3    Wait For Resolution of Protective Order. If the designator timely
22
     seeks a protective order, the party served with the subpoena or court order shall not
23
     produce any information designated in this action as CONFIDENTIAL, HIGHLY
24
     CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL –
25
     SOURCE CODE before a determination by the court where the subpoena or order
26
     issued, unless the party has obtained the designator’s permission. The designator
27
     shall bear the burden and expense of seeking protection of its confidential material
28
                                                  -9-
                                                        STANDING [PROPOSED] PROTECTIVE ORDER
                                                                                        141916662.1
1    in that court.
2    8.     UNAUTHORIZED DISCLOSURE OF DESIGNATED MATERIAL
3           If a receiving party learns that, by inadvertence or otherwise, it has disclosed
4    designated material to any person or in any circumstance not authorized under this
5    Order, it must immediately (1) notify in writing the designator of the unauthorized
6    disclosures, (2) use its best efforts to retrieve all unauthorized copies of the
7    designated material, (3) inform the person or persons to whom unauthorized
8    disclosures were made of all the terms of this Order, and (4) use reasonable efforts
9    to have such person or persons execute the Agreement to Be Bound (Exhibit A).
10   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11   PROTECTED MATERIAL
12          When a producing party gives notice that certain inadvertently produced
13   material is subject to a claim of privilege or other protection, the obligations of the
14   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
15   This provision is not intended to modify whatever procedure may be established in
16   an e-discovery order that provides for production without prior privilege review
17   pursuant to Federal Rule of Evidence 502(d) and (e).
18   10.    FILING UNDER SEAL
19          Without written permission from the designator or a Court order, a party may
20   not file in the public record in this action any designated material. A party seeking
21   to file under seal any designated material must comply with L.R. 79-5.1. Filings
22   may be made under seal only pursuant to a court order authorizing the sealing of the
23   specific material at issue. The fact that a document has been designated under this
24   Order is insufficient to justify filing under seal. Instead, parties must explain the
25   basis for confidentiality of each document sought to be filed under seal. Because a
26   party other than the designator will often be seeking to file designated material,
27   cooperation between the parties in preparing, and in reducing the number and extent
28   of, requests for under seal filing is essential. If a receiving party’s request to file
                                                 -10-
                                                        STANDING [PROPOSED] PROTECTIVE ORDER
                                                                                         141916662.1
1    designated material under seal pursuant to L.R. 79-5.1 is denied by the Court, then
2    the receiving party may file the material in the public record unless (1) the
3    designator seeks reconsideration within four days of the denial, or (2) as otherwise
4    instructed by the Court.
5    11.   FINAL DISPOSITION
6          Within 60 days after the final disposition of this action, each party shall
7    return all designated material to the designator or destroy such material, including
8    all copies, abstracts, compilations, summaries, and any other format reproducing or
9    capturing any designated material. The receiving party must submit a written
10   certification to the designator by the 60-day deadline that (1) identifies (by
11   category, where appropriate) all the designated material that was returned or
12   destroyed, and (2) affirms that the receiving party has not retained any copies,
13   abstracts, compilations, summaries, or any other format reproducing or capturing
14   any of the designated material. This provision shall not prevent counsel from
15   retaining an archival copy of all pleadings, motion papers, trial, deposition, and
16   hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
17   expert reports, attorney work product, and consultant and expert work product, even
18   if such materials contain designated material. Any such archival copies remain
19   subject to this Order.
20
21   IT IS SO ORDERED.
22
23   DATED: November 16, 2018                __________________________________
24
                                             United States District Judge
25
26                                           Andrew J Guilford
27
28
                                                -11-
                                                       STANDING [PROPOSED] PROTECTIVE ORDER
                                                                                      141916662.1
1                                         EXHIBIT A
2
                               AGREEMENT TO BE BOUND
3
4          I, _____________________________ [print or type full name], of
5    _________________ [print or type full address], declare under penalty of perjury
6    that I have read in its entirety and understand the Protective Order that was issued
7    by the United States District Court for the Central District of California on _______
8    [date] in the case of ___________ [insert formal name of the case and the number
9    and initials assigned to it by the court]. I agree to comply with and to be bound by
10   all the terms of this Protective Order, and I understand and acknowledge that failure
11   to so comply could expose me to sanctions and punishment for contempt. I
12   solemnly promise that I will not disclose in any manner any information or item
13   that is subject to this Protective Order to any person or entity except in strict
14   compliance with this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing this Order, even if
17   such enforcement proceedings occur after termination of this action.
18
           I hereby appoint __________________________ [print or type full name] of
19
     _______________________________________ [print or type full address and
20
     telephone number] as my California agent for service of process in connection with
21
     this action or any proceedings related to enforcement of this Order.
22
     Date: ___________________________
23
     City and State where sworn and signed: _________________________________
24
     Printed name: ____________________
25
                         [printed name]
26
     Signature: _______________________
27
28
                                                -12-
                                                       STANDING [PROPOSED] PROTECTIVE ORDER
                                                                                         141916662.1
